Citation Nr: 0740347	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-25 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the low back 
and left leg as caused by VA hospitalization or medical or 
surgical treatment on July 27, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as "appellant")


INTRODUCTION

The veteran served on active duty from August 1957 to October 
1962.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran appeared and testified at a personal hearing in 
July 2007 before the undersigned Acting Veterans Law Judge 
sitting at St. Petersburg, Florida.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran does not have additional disability of the low 
back or left leg that is caused by VA hospitalization or 
surgical or medical treatment of colonoscopy and cystoscopy 
on July 27, 2004.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability of the low back 
or left leg as caused by VA hospitalization or surgical or 
medical treatment of colonoscopy and cystoscopy on July 27, 
2004 have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.361 (2007).
  

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated in May 2005 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as the letter informed the appellant of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, what evidence the appellant 
should provide, informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in his possession 
that pertained to the claim.  At the personal hearing in July 
2007, the veteran was further specifically advised of the 
evidence needed to substantiate his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, such notice was provided in August and 
September 2006.  In addition, because the 38 U.S.C.A. § 1151 
compensation claim is being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA hospital reports, treatment 
records, and examination report with medical opinions, 
private treatment records, and lay statements and personal 
hearing testimony have been associated with the record.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issue 
on appeal, and that VA has satisfied the duty to assist.  In 
a written response received in April 2006, the veteran 
indicated that he did not have any other information or 
evidence to give to VA to substantiate the claim.  In 
addition, at the personal hearing in July 2007, although the 
veteran was advised that further medical nexus opinion 
evidence would possibly aid in substantiating his claim, he 
indicated that he was not going to provide additional medical 
evidence, and declined the offer to hold the record open to 
submit additional supporting evidence.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

38 U.S.C.A. § 1151 Claim for Low Back and Left Leg Disability

The veteran contends that he has additional disability of the 
low back and left leg that was caused by VA hospitalization 
or surgical or medical treatment of colonoscopy and 
cystoscopy that were performed on July 27, 2004.  The 
veteran's representative contends that the veteran's low back 
disability that pre-existed the July 27, 2004 colonoscopy and 
cystoscopy by VA may have been aggravated by the July 27, 
2004 colonoscopy and cystoscopy.  The veteran also contended 
at the personal hearing that VA was negligent in even 
performing the July 27, 2004 colonoscopy, and should not have 
done so.

Because the appellant's claim was filed on or after October 
1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997 (requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical 
treatment, or examination), and implementing regulations at 
38 C.F.R. § 3.358, are not applicable.  The version of 38 
U.S.C.A. § 1151 that became effective October 1, 1997 is the 
applicable statute in this case.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and 
(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was 
(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or 
(B) an event not reasonably foreseeable. (emphasis 
added) 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2007), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).  

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  Claims based on additional disability or death due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2006).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that:  (i) Require the use of 
sedation; 
(ii) Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2007). 

In this case, the medical evidence of record shows that, at 
the time of the July 27, 2004 colonoscopy and cystoscopy by 
VA, the veteran had preexisting low back traumas that include 
lumbar spine injury in a motor vehicle accident in 1984, 
decades of pre-existing moderate-to-severe low back pain, 
pre-existing exacerbations of lumbar pains from time to time 
since 1990, clinical findings of lumbar spine arthritis, and 
clinical findings of small central herniated disc at the L5-
S1 level.  

The evidence of pre-existing low back disability includes the 
veteran's June 1976 personal hearing testimony that even then 
he suffered from back pains with prolonged driving.  Private 
treatment records dated in 1996 (received at VA in September 
2003) reflect the veteran's report of a history of arthritis 
or rheumatism, broken or cracked bones, of having been 
knocked unconscious, and of having had back X-rays.  VA 
treatment record entry dated in April 2003 reflects the 
veteran's report of moderate to severe pain in one side of 
the back, and back pain that is triggered by twisting, 
sitting, sudden movement, changing position, or bending over.  
A May 18, 2004 history obtained from the veteran during VA 
treatment reflects that the veteran denied paresthesia or 
back surgery or back pain.  A July 20, 2004 VA treatment 
record entry reflects that the veteran denied myalgias, but 
indicated a positive history of arthritis.  

The evidence of pre-existing low back disability includes a 
letter from Darryl Gilliam, D.C., of the Lakeland Spine 
Center dated in July 2007 that reflects a history of pre-
existing low back traumas, exacerbations of lumbar pains from 
time to time since 1990, and a history of MRI findings of 
small central herniated disc at the L5-S1 level.  This letter 
also reflects that the veteran was treated for low back pain 
on July 23, 2004, just five days prior to the July 27, 2004 
colonoscopy and cystoscopy by VA.  On August 9, 2004, the 
veteran gave a history of prior low back injury.  An August 
11, 2004 VA telephone triage entry reflects the veteran's 
report of a low back injury in a motor vehicle accident in 
1984.  

On July 27, 2004, the veteran underwent colonoscopy and 
cystoscopy by VA.  There were no complications noted.  

Following the July 27, 2004 colonoscopy and cystoscopy by VA, 
the evidence shows that the veteran experienced another 
exacerbation of his pre-existing low back disability.  VA 
outpatient treatment records reflect that on August 9, 2004 
the veteran called VA to report a chief complaint of severe 
left leg pain of a 10 day duration.  A VA ambulatory care 
note dated August 9, 2004 reflects complaints of severe lower 
back pain that radiated to the left L4-L5 dermatome, reported 
to have been painful since a VA colonoscopy 10 days prior.  
The veteran reported that he had fallen two nights before 
(which would have been on August 7, 2004), reported to have 
been because of the sudden onset of severe pain.  On August 
9, 2004, the veteran gave a history of prior low back injury.  
The diagnosis was low back pain with left L4-L5 
radiculopathy.  X-rays also showed mild degenerative changes.  
An August 11, 2004 VA telephone triage entry reflects the 
veteran's complaints that his pre-existing low back pain had 
worsened after the July 2004 colonoscopy.  

A private treatment note from Darryl Gilliam, D.C., of the 
Lakeland Spine Center dated on August 10, 2004 reflects the 
veteran's reported history of experiencing pain and 
discomfort to the left low back and leg area upon awakening 
from the July 27, 2004 colonoscopy by VA.  This note reflects 
the veteran's report that the pain he experienced immediately 
after the VA procedure on July 27, 2004 seemed to subside 
until August 7 or 8, 2004 when his left leg gave way beneath 
him.  

An August 19, 2004 VA progress note entry reflects that the 
veteran's left leg pain was from radiculopathy and lumbar 
spinal disease.  The examiner indicated that these findings 
"might be aggravated by the recent gastrointestinal or 
genitourinary procedure," though he offered no basis for 
this statement.   

The veteran was evaluated by VA in September 2004 for 
complaints of severe back pain.  MRI in September 2004 
revealed degenerative findings with moderate canal stenosis 
at the L4-L5 level and disc component extending inferiorly 
behind the left L5 vertebral body, with moderate left 
foraminal narrowing at L5-S1.  X-rays revealed mild 
degenerative changes of the lumbar spine.  The assessment was 
low back pain with left leg radiculopathy from degenerative 
arthritis and disc disease with impingement effect.  

A September 2005 VA compensation examination report reflects 
a history of back problems in 1984 after a car accident; 
uneventful colonoscopy and cystoscopy by VA on July 27, 2004; 
and current complaints of significant low back pain with 
radiculopathy.  VA treatment entries dated in October and 
November 2004 reflect the veteran's report of the same low 
back pain for more than one month, assessed as chronic low 
back pain with lumbar spondylosis and impingement syndrome, 
with reports of new weakness in the leg and worsening of 
weakness in the leg, diagnoses of lumbar degenerative disc 
disease and lumbar spinal stenosis, and continued treatment 
for low back pain with radiculopathy that included 
medication, TENS unit, and back brace.  

The Board notes the veteran's personal hearing testimony to 
the effect that he started having problems of pain with his 
low back and leg immediately after the July 27, 2004 
procedure of colonoscopy and cystoscopy; that he told a nurse 
of the symptoms immediately after the procedure; and that he 
did not have any residual back injury from the 1984 
automobile accident.  

With regard to the veteran's testimony that he told a nurse 
of the symptoms immediately after the procedure, such report 
of immediate post-procedure symptoms that the veteran alleges 
began on July 27, 2004 are not indicated in the treatment 
records, except as a history presented about 10 days after 
the fact.  The veteran's testimony to the effect that he did 
not have any residual back injury from the 1984 automobile 
accident is outweighed by the veteran's other previously 
reported histories of record that do reflect residual 
symptoms and treatment following a 1984 motor vehicle 
accident injury.  For example, the September 2005 VA 
examination report reflects such a history of back problems 
following a motor vehicle accident in 1984.  

After a review of the evidence of record, and comparing the 
veteran's low back with left leg symptoms immediately before 
the beginning of the hospital care, medical, or surgical 
treatment in July 2004 to the veteran's condition after the 
July 2004 colonoscopy and cystoscopy, the Board finds the 
evidence does not show additional disability of the low back 
or left leg that was "caused by" VA hospital care or 
medical or surgical treatment.  The weight of the competent 
medical evidence shows that, beginning on August 7, 2004, the 
veteran experienced another exacerbation of his pre-existing 
low back disability, just as he had been experiencing such 
pre-existing exacerbations since at least 1990.  The evidence 
shows that the symptoms the veteran experienced following the 
July 27, 2004 procedures had actually improved before August 
7, 2004, when he again experienced another exacerbation of 
pre-existing symptoms of low back pain and radiating pain 
about 10 days after the July 27, 2004 procedure.  Such post-
treatment low back and radiating left leg symptomatology is 
consistent with the pre-existing symptomatology the record 
reflects that the veteran had prior to the July 27, 2004 
colonoscopy and cystoscopy, namely preexisting low back 
traumas that include lumbar spine injury in a motor vehicle 
accident in 1984, decades of moderate-to-severe low back 
pain, exacerbations of lumbar pains from time to time since 
1990, clinical findings of lumbar spine arthritis, and 
clinical findings of small central herniated disc at the L5-
S1 level. 

The evidence of record does not show a separately diagnosed 
disability of the left leg.  The competent medical evidence 
shows that the veteran has left leg radiculopathy that is 
caused by the low back disability, primarily the herniated 
disc.  Radiating pain is not a separate disability, while a 
separately diagnosed neurological disorder such as neuralgia, 
neuritis, nerve paralysis, or peripheral neuropathy would be 
considered a disability.  Pain alone is not a separate 
disability for VA disability compensation purposes.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

A purported VA opinion dated in August 19, 2004 was that the 
veteran's left leg pain due to radiculopathy and lumbar 
spinal disease "might be aggravated by the recent 
gastrointestinal or genitourinary procedure."  No basis or 
history was provided for this opinion.  The September 2005 VA 
compensation examination report included the purported 
opinion that "the veteran could well have developed this new 
herniated disc and neurological problem in his leg subsequent 
to his surgery.  However, this is a possible complication and 
not necessarily caused by carelessness, negligence, lack of 
proper skill, error in judgment or similar finding of fault 
in the part of the VA or bay an event not reasonably 
foreseeable," and that the veteran "unfortunately developed 
this problem despite appropriate care."  

Considered in their full contexts, including the context of 
inaccurate or incomplete histories, and the September 2005 
opinion that the herniated disc and left leg neurological 
problem was "not necessarily caused" by VA action, the 
August 2004 VA opinion ("might be aggravated") and the 
September 2005 VA opinion ("could well have developed") 
lack probative value because they express an opinion of mere 
possibility and not probability.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the veteran was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (a physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis also implied "may 
or may not" and was deemed speculative); Bloom v. West, 12 
Vet. App. 185 (1999) (the Court held that a physician's 
opinion the veteran's time as a prisoner of war "could 
have" precipitated the initial development of a lung 
condition, by itself and unsupported and unexplained, was 
"purely speculative"); and Bostain v. West, 11 Vet. App. 
124, 128 (1998) (the Court held that a physician's opinion 
that an unspecified preexisting service-related condition 
"may have" contributed to the veteran's death was too 
speculative to be new and material evidence).  

In addition, the August 2004 and September 2005 VA opinions 
lack probative value because they are based on an inaccurate 
history.  The histories did not include that the veteran had 
experienced multiple low back traumas prior to July 27, 2004, 
did not include the history of a lumbar spine injury in a 
motor vehicle accident in 1984, or decades of moderate-to-
severe low back pain, the fact that the veteran had 
experienced exacerbations of lumbar pains from time to time 
since 1990, clinical findings of lumbar spine arthritis, and 
clinical findings of small central herniated disc at the L5-
S1 level.  The September 2005 VA examination report referred 
to a "new" herniated disc problem with left leg symptoms, 
without notation of pre-existing clinical findings herniated 
disc at L5-S1 or previous finding of arthritis.  While an 
examiner can render a current diagnosis based upon his 
examination of the veteran, the Court has held that without a 
thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 
229, 233 (1993).  In effect, it is mere speculation.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, an 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).

With regard to the veteran's contention that VA was somehow 
negligent in even performing the July 27, 2004 colonoscopy, 
there is no competent medical evidence of record to support 
this contention.  The evidence of record reflects that VA 
obtained from the veteran his informed consent to perform the 
July 27, 2004 colonoscopy and cystoscopy.  The July 27, 2004 
VA treatment entry that included discharge instructions for 
the colonoscopy the following day reflects that the veteran 
signed an informed consent form (VA Form SF522).  While the 
informed consent did not include risk of back injury and left 
leg injury, it shows that the veteran understood the purpose 
of the colonoscopy and cystoscopy procedures and freely 
consented to these procedures. 

The competent medical evidence of record does not show that 
the complaints of low back disability or left leg disability 
were proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or that low back pain or left leg pain 
was an event that was not reasonably foreseeable.  For 
example, the September 2005 VA compensation examination 
indicated that there was no carelessness, negligence, lack of 
proper skill, error in judgment or similar finding of fault 
in the part of the VA, nor did any event occur that was not 
reasonably foreseeable.  While the appellant is competent to 
testify as to any symptomatology he experienced at any time, 
it is the province of health care professionals to enter 
conclusions which require medical opinions, such as an 
opinion as to the etiology of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995). 

With regard to the veteran's and his representative's 
contention that the veteran was not advised that low back or 
left leg symptoms were a risk of the colonoscopy or 
cystoscopy procedures, because the basis of the Board's 
decision is that the weight of the medical evidence shows 
that there is no additional low back or left leg disability, 
and that the weight of the evidence shows that the post-
treatment increase in symptoms were not "actually" caused 
by VA action, the Board does not reach the "proximate" 
cause question of whether an event was reasonably 
foreseeable.  The question of informed consent applies only 
to the "proximate" cause question of whether low back and 
left leg disorders were reasonably foreseeable associated 
risks, complications, or side effects of the VA procedures.  
See 38 C.F.R. §§ 3.361(d)(2), 17.32. 

For these reasons, the Board finds that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the low back and left leg as caused 
by VA hospitalization or medical or surgical treatment on 
July 27, 2004 have not been met, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151, for additional 
disability of the low back and left leg as caused by VA 
hospitalization or medical or surgical treatment on July 27, 
2004, is denied.


____________________________________________
Jeffrey Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


